


117 HR 5142 IH: To award posthumously a Congressional Gold Medal, in commemoration to the servicemembers who perished in Afghanistan on August 26, 2021, during the evacuation of citizens of the United States and Afghan allies at Hamid Karzai International Airport, and for other purposes.
U.S. House of Representatives
2021-08-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 5142
IN THE HOUSE OF REPRESENTATIVES

August 31, 2021
Mrs. McClain (for herself, Mr. Bacon, Mr. Banks, Mrs. Bice of Oklahoma, Mr. Biggs, Mr. Bucshon, Mr. Calvert, Mr. Carson, Mr. Cawthorn, Mr. Chabot, Mr. Cline, Mr. Crawford, Mr. Davidson, Mr. Fortenberry, Mr. Fulcher, Mr. Gaetz, Mr. Garbarino, Mr. Gibbs, Mr. Gimenez, Mr. Gonzalez of Ohio, Mr. Good of Virginia, Mr. Gooden of Texas, Mrs. Greene of Georgia, Mr. Griffith, Mr. Guthrie, Mrs. Harshbarger, Ms. Herrell, Mr. Hice of Georgia, Mrs. Hinson, Mr. Hudson, Mr. Huizenga, Ms. Jacobs of California, Mr. Jordan, Mr. Joyce of Ohio, Mr. Kelly of Pennsylvania, Mr. Kelly of Mississippi, Mrs. Kim of California, Mr. Lamborn, Mr. Latta, Mr. Lawson of Florida, Mr. LaMalfa, Mr. Luetkemeyer, Ms. Malliotakis, Mr. McClintock, Mr. McKinley, Mr. Meijer, Mrs. Miller of West Virginia, Mrs. Miller-Meeks, Mr. Moolenaar, Mr. Mooney, Mr. Moore of Utah, Mr. Moulton, Mrs. Murphy of Florida, Mr. Owens, Mr. Palazzo, Mr. Pappas, Mr. Pfluger, Mr. Reschenthaler, Mr. Rouzer, Mr. Smith of Nebraska, Mr. Smucker, Ms. Stefanik, Mr. Steil, Mr. Steube, Ms. Tenney, Mr. Thompson of Mississippi, Mr. Turner, Mrs. Wagner, Mr. Walberg, Mrs. Walorski, Mr. Weber of Texas, Mr. Westerman, Mr. Williams of Texas, Mr. Wittman, Mr. Young, Mr. Harris, Ms. Cheney, Mr. Burchett, Mr. Allen, Mr. Amodei, Ms. Herrera Beutler, Mr. Bilirakis, Mr. Brooks, Mr. Fitzgerald, Mrs. Cammack, Mr. Carl, Mr. Cole, Mr. Curtis, Mr. DesJarlais, Mr. Feenstra, Mr. Gallagher, Mr. Zeldin, Mr. Ferguson, Mr. Fitzpatrick, Mr. Fleischmann, Mr. C. Scott Franklin of Florida, Mr. Guest, Mrs. Hartzler, Mr. Jacobs of New York, Mr. Johnson of South Dakota, Mr. Keating, Mr. Kinzinger, Mr. Kustoff, Mrs. Luria, Mr. Mann, Mr. Mast, Mr. McCaul, Mr. Murphy of North Carolina, Mr. Newhouse, Mr. Palmer, Mr. Schweikert, Mr. Smith of New Jersey, Mr. Soto, Mrs. Spartz, Mr. Valadao, Ms. Van Duyne, Mr. Vela, Mr. Wilson of South Carolina, Mr. Hollingsworth, Mr. Gallego, Mr. Smith of Missouri, Mr. Norman, Mr. Thompson of Pennsylvania, Mr. Vicente Gonzalez of Texas, Mr. Carter of Georgia, Mr. Rodney Davis of Illinois, Mr. Levin of California, Mr. Emmer, Mr. LaTurner, Mr. Graves of Louisiana, Mr. Fallon, Mr. Aguilar, Mrs. Lesko, Mr. Balderson, Miss González-Colón, Ms. Slotkin, Mr. Taylor, Mr. Horsford, Mr. Pence, Mr. Moore of Alabama, Mr. Van Drew, Ms. Sherrill, Mr. Garcia of California, Mr. Upton, Mr. Budd, Mr. Donalds, Mr. Obernolte, Mr. Loudermilk, Mrs. Rodgers of Washington, Mr. Bost, Mr. Costa, Ms. Salazar, Mrs. McBath, Mr. Grothman, Ms. Letlow, Mr. Golden, Mr. Morelle, Mr. Simpson, Mr. Bishop of North Carolina, Ms. Mace, Mrs. Boebert, Mr. Johnson of Ohio, Mr. McHenry, and Mr. Bentz) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To award posthumously a Congressional Gold Medal, in commemoration to the servicemembers who perished in Afghanistan on August 26, 2021, during the evacuation of citizens of the United States and Afghan allies at Hamid Karzai International Airport, and for other purposes.


1.FindingsThe Congress finds the following: (1)At 9:44 A.M., on August 26, 2021, the Pentagon confirmed that one explosion occurred at the Hamid Karzai International Airport.
(2)The explosion was confirmed to be a suicide bombing by ISIS–K terrorist group. (3)Estimates as high as 200 deaths were reported, including 13 servicemembers of the United States, as well as hundreds more wounded.
(4)The attack on Thursday, August 26, 2021, at the Hamid Karzai International Airport in Kabul, Afghanistan, killed 13 United States servicemembers, making it the deadliest single day of the war for the United States in more than a decade. (5)The American servicemembers went above and beyond the call of duty to protect citizens of the United States and our allies to ensure they are brought to safety in an extremely dangerous situation as the Taliban regained control over Afghanistan.
(6)The American servicemembers exemplified extreme bravery and valor against armed enemy combatants. (7)The American servicemembers dedicated their lives and their heroism deserves great honor.
(8)Maxton Soviak, Kareem Nikoui, David Espinoza, Rylee McCollum, Jared Schmitz, Hunter Lopez, Taylor Hoover, Daegan William-Tyeler Page, Nicole Gee, Humberto Sanchez, Dylan Merola, Johanny Rosario Pichardo, and Ryan Knauss have been identified as the 13 servicemembers who died from the blast while stationed at Hamid Karzai International Airport.  2.Congressional Gold Medals (a)Presentations authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the posthumous presentation, on behalf of the Congress, of a single gold medal of appropriate design in commemoration to the 13 servicemembers who perished in Afghanistan, on August 26, 2021.
(b)Design and strikingFor the purposes of the presentation referred to in subsection (a), the Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary. (c)Smithsonian institution (1)In generalFollowing the award of the gold medal under subsection (a), the gold medal shall be given to the Smithsonian Institution, where it shall be available for display as appropriate and made available for research.
(2)Sense of CongressIt is the sense of Congress that the Smithsonian Institution shall make the gold medal received under paragraph (1) available for display outside of the District of Columbia at times, particularly at other locations associated with the 13 servicemembers who perished in Afghanistan on August 26, 2021. 3.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medal struck pursuant to section 2 at a price sufficient to cover the cost thereof, including labor, materials, dies, use of machinery, and overhead expenses.
4.Status of medals
(a)National medalsThe medal struck pursuant to this Act is a national medal for purposes of chapter 51 of title 31, United States Code. (b)Numismatic itemsFor purposes of section 5134 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items.
5.Authority to use fund amounts; proceeds of sale
(a)Authority To use fund amountsThere is authorized to be charged against the United States Mint Public Enterprise Fund such amounts as may be necessary to pay for the costs of the medals struck pursuant to this Act. (b)Proceeds of saleThe amounts received from the sale of duplicate bronze medals authorized under section 3 shall be deposited into the United States Mint Public Enterprise Fund.

